Luke, J.
The petition for certiorari alleged facts which, perhaps, raised meritoriously the ^question as to the jurisdiction of the court over the parties litigant; but from the answer of the justice of the peace it appears that the case was tried by him under an agreement, the answer being as follows: “Replying specifically to .the allegations in said petition, respondent says: the said case was docketed by Squire G. D. Bandy. At the May term, 1917, the ease was turned over ,to this respondent by agreement of all parties, to be tried by him, and respondent had nothing to do with the case before said May term;-” etc. The answer was untraversed. It was not error to overrule the certiorari.

Judgment affirmed.


Wade, C. J., and Jenkins, J., eoneur.

Certiorari; from Gordon superior court—Judge Tarver. August 27, 1917.
George A. Coffee, A. L. Henson, for plaintiff in error.